                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                           Judge Christine M. Arguello


Civil Action No. 17-cv-02941-CMA-STV

RYAN PARTRIDGE,

      Plaintiff,

v.

JOE PELLE,
BRUCE HAAS,
JEFF GOETZ,
SHANE MCGURK,
T. SMITH,
KARMEN KOGER,
THOMAS GROFF,
PAMELA LEVETT,
AMANDA TAYLOR,
ERIK CONTRERAS,
CHRISTOPHER MECCA,
DEBBIE STEVENS,
ROBERT HICKS,
DAN NEWCOMB,
CHUCK SISNEROS,
GREGORY CLEM,
CHRISTIAN BERRINGER,
DALE GREENE,
VILI MAUMAU,
ANTHONY HOLLONDS,
MERGEN MITTLEIDER, and
LYDIA MITCHELL,

      Defendants.


  ORDER AFFIRMING IN PART AND REJECTING IN PART THE SEPTEMBER 18,
    2018 RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE ON
                   DEFENDANTS’ MOTIONS TO DISMISS
______________________________________________________________________
       This matter is before the Court upon the September 18, 2018 Recommendation

of United States Magistrate Judge Scott T. Varholak that this Court grant in part and

deny in part two Motions to Dismiss (Doc. ## 48, 66) pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Doc. # 88.) The Sheriff’s Defendants and Defendant Amanda

Taylor (collectively, “Defendants”) object to Magistrate Judge Varholak’s

Recommendation on several grounds. (Doc. ## 91, 96.) For the reasons described

herein, the Court affirms in part and rejects in part the Recommendation.

                                   I.     BACKGROUND

       The Magistrate Judge’s Recommendation provides a recitation of the factual and

procedural background of this dispute and is incorporated herein by reference. See 28

U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

what is necessary to address Defendants’ Objections.

A.     FACTUAL ALLEGATIONS

       Plaintiff Ryan Partridge is a thirty-two-year-old resident of Boulder, Colorado.

(Doc. # 1 at 5.) He suffers from schizophrenia and experiences episodes of psychosis,

auditory and visual hallucinations, delusions, and paranoia. (Id.) Early symptoms of his

mental illness presented while Plaintiff was in college. (Id.) In 2014 and 2015, Plaintiff’s

parents observed symptoms, including ticks, speaking irrationally, and serious paranoia.

(Id.) Plaintiff’s symptoms worsened in 2015 and 2016; his mental illness caused violent

outbursts, for which Plaintiff’s parents required assistance from law enforcement. (Id. at

6.) Plaintiff was arrested on various minor charges during this time period, resulting in

numerous detentions at the Boulder County Jail (“BCJ”). (Id.)


                                             2
       This action arises out of Plaintiff’s time in the BCJ in 2016: from February 2016

through June 7, 2016, and again from September 2016 through December 17, 2016.

See generally (id.) Plaintiff alleges that BCJ’s administrators and employees were “well

aware of his long and tragic history of mental illness” and of his “repeated efforts to

inflict grievous harm upon himself,” but that they nonetheless were deliberately

indifferent to his serious medical needs and used excessive force against him. (Id. at

2–4.) Plaintiff contends that jail employees’ actions “directly led to his self-mutilation,

head and vertebrate injury, broken teeth, and ultimately, to his permanent blindness.”

(Id. at 3.) Magistrate Judge Varholak detailed Plaintiff’s allegations of his jailors’

deliberate indifference and excessive force in chronological order in the

Recommendation, see (Doc. # 88 at 2–13), and the Court need not repeat the abhorrent

details of the alleged incidents here.

       However, Defendants’ Objections concern two specific events among the many

alleged in Plaintiff’s Complaint. First, Plaintiff alleges that on November 1, 2016:

       [W]hile his psychosis remained completely untreated by [Defendants], [he]
       attempted suicide by jumping off the tier of the second-floor railing, hurtling
       head first toward a metal table below, striking his head on the metal table
       and landing on the cement floor below. He fractured his lumbar spine and
       ribs. Defendant Deputies Erik Contreras, Christopher Mecca, and Debbie
       Stevens were working the housing unit where [Plaintiff] was living on
       November 1. . . . Despite knowing [Plaintiff] was schizophrenic, delusional,
       unmedicated, and suicidal, the deputies released [Plaintiff] to walk on the
       second tier of the jail. It was there that [Plaintiff] climbed onto the top railing
       and . . . jumped ‘head first.’

(Doc. # 1 at 12.)

       Second, Plaintiff alleges that one day after a state court issued an emergency

order to the Boulder County Sheriff to transport Plaintiff to the Colorado Mental Health

                                               3
Institute at Pueblo (“CMHIP”) and just hours after his parents phoned the BCJ and

“begged for help for their son”:

       [A]round 9 p.m. on December 17, 2016, . . . Defendant Deputy Christian
       Berringer passed by [Plaintiff’s] door and noticed he had dried blood on the
       side of his face that appeared to come from the corner of his eye. Defendant
       Deputy Berringer spoke with Deputy Smith, and Deputy Smith told him it
       had been like that before. The deputies did nothing.
               In fact, Deputy Smith had noticed at 7:45 p.m. that [Plaintiff] had
       blood on his cheek. Deputy Smith was with Nurse Dale Green, who also
       saw the blood. Nurse Green determined that he didn’t believe it required
       immediate attention. Nothing was done.
               An hour later, Defendant Deputy Berringer again passed by
       [Plaintiff’s] cell and now noticed a significant amount of blood and fluid from
       his left eye and his eye was swollen . . . Other deputies noted [Plaintiff] had
       blood on his hands. At this point, [Plaintiff’s] eyes were swollen shut. He
       could not see. He had blood on his hands. According to officers, [Plaintiff]
       was not compliant when they attempted to place handcuffs on him. Even
       though he was covered in blood, with eyes swollen shut and blind, Deputy
       Smith slammed [Plaintiff] to the ground. Defendant Sgt. Maumau tased him.
       ...
               All of these deputies knew [Plaintiff] suffered from serious mental
       illness and was known to self-mutilate.

(Id. at 17–18.) BCJ officials eventually took Plaintiff to the Boulder County Hospital

Emergency Room, which referred him to the Level 1 Trauma Center at Denver Health

Medical Center. (Id. at 19.) At 7:30 a.m. the following day, Plaintiff went into surgery.

(Id.) Doctors at Denver Health Medical Center diagnosed Plaintiff with “self-inflicted

ruptured globe and retinal detachment” and opined that Plaintiff is consequently

permanently blind. (Id.) With respect to Plaintiff’s time at BCJ on the evening of

December 17, 2016, the Complaint further alleges:

       Since [Plaintiff’s] eyes were swollen and some of the blood noted was dry
       and clotted [upon his admission to the county hospital], clearly it had been
       some time that [Plaintiff] sat in excruciating physical pain from using his six-
       week long nails to reach into his eye sockets and pluck out his own eyeballs
       in response to the delusions and voices that commanded him to do so.

                                              4
(Id.)

B.      PROCEDURAL HISTORY

        Plaintiff initiated the instant action on December 7, 2017, against 22 individuals

who were “acting under color of state law in their capacity as the Boulder County

Sheriff, administrators of the jail, deputies and sergeants of the jail, or other jail staff”

during Plaintiff’s detentions at BCJ. (Id. at 4.) Defendant Joe Pelle was the Sheriff of

Boulder County, and Defendant Bruce Haas and Defendant Jeff Goetz were division

chiefs in the Sheriff’s Office. (Id. at 4.) Defendant Shane McGurk was the Corrections

Program Coordinator for the Boulder County Jail Mental Health Program. (Id. at 15.)

Defendants Pamela Levett, Amanda Taylor,1 and Mergen Mittleider2 were mental health

workers at BCJ. (Id. at 7, 11.) All other Defendants—T. Smith; Karmen Koger; Thomas

Groff; Erik Contreras; Christopher Mecca; Debbie Stevens; Robert Hicks; Dan

Newcomb; Chuck Sisneros; Gregory Clem; Christian Berringer; Dale Greene; Vili

Maumau; Anothony Hollands; and Lydia Mitchell—were Sheriff’s deputies at BCJ.

(Doc. # 88 at 2 n.1.) Plaintiff asserts claims against all Defendants in their individual

and official capacities, save for one exception; Plaintiff asserts claims against Defendant

Pelle only in his official capacity as Sheriff. (Doc. # 1.)

        Plaintiff brings thirteen claims for relief:

           1. A claim under 42 U.S.C. § 1983 under the Fourteenth Amendment for
              deliberate indifference (“failure to provide medical care and treatment”)

1 Defendant Taylor was not employed by Boulder County, its Sheriff’s Office, or the BCJ. See
(Doc. # 48 at 6 n.1.)
2 Defendant Mittleider was not employed by Boulder County, its Sheriff’s Office, or the BCJ.

See (Doc. # 48 at 12 n.3.)

                                                 5
              during the February or Mach 2016 “tooth-breaking incident,” against
              Defendants Pelle, Haas, McGurk, Levett, and Taylor;

          2. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on March 3, 2016, against Defendants
             Hollonds and Groff;

          3. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on March 22, 2016, against Defendant
             Maumau;

          4. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on March 22, 2016, against Defendant
             Mitchell;

          5. A claim under 42 U.S.C. § 1983 under the Fourteenth Amendment for
             deliberate indifference (“failure to provide medical care and treatment”) on
             November 1, 2016, when Plaintiff jumped from the second tier of BCJ,
             against “Defendants Contreras, Mecca, Stevens, McGurk, Levett, [and]
             Taylor in their individual capacities and Defendants Pelle and Goetz in
             their official capacities;”

          6. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on December 2, 2016, against
             Defendants Groff, Kroger, Hicks, and Newcomb;

          7. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on December 8, 2016, against
             Defendants Sisneros, Palmer, Ubias, Gerhart, Koger, and Groff;3

          8. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
             Amendments for excessive force on December 16, 2016, against
             Defendants Clem, Koger, and Groff;




3 As Magistrate Judge Varholak observes in the Recommendation, Plaintiff’s Seventh Claim is a
cause of action against “Defendants . . Palmer, Ubias, [and] Gerhart,” among others. (Doc. # 1
at 31); see (Doc. # 88 at 14 n.6.) These purported defendants are not named in the caption of
the Complaint, in violation of Federal Rule of Civil Procedure 10(a). (Doc. # 1 at 1.)
Additionally, Plaintiff has not requested a summons for or served these three purported
defendants; the deadline to do so has long since passed. See (Doc. # 88 at 14 n.6.) The Court
therefore does not consider Palmer, Ubias, or Gerhart as proper defendants in this action. It
affirms Magistrate Judge Varholak’s correspondent conclusion. See (id.)

                                              6
           9. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
              Amendments for excessive force on December 17, 2016, against
              Defendants T. Smith and Maumau;

           10. A claim under 42 U.S.C. § 1983 under the Fourth and Fourteenth
               Amendments for deliberate indifference (“failure to provide medical care
               and treatment”) on December 17, 2016 (the “final eye gouging incident”),
               against all Defendants;

           11. A claim for violation of the Americans with Disabilities Act, 42 U.S.C.
               § 12132, et seq., for “unlawful discrimination and failure to reasonably
               accommodate” against Defendant Boulder County;4

           12. A claim for violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701, et
               seq., for “unlawful discrimination” against Defendant Boulder County; and

           13. A claim under 42 U.S.C. § 1983 under Fourteenth Amendment for
               “supervisory liability for failure to train and supervise” against Defendants
               Pelle, Goetz, and Haas.

(Id. at 23–42.)

       The Sheriff’s Defendants5 moved to dismiss Claims One through Ten and Claim

Thirteen on March 12, 2018. (Doc. # 48.) As to Claims One, Five, Ten, and Thirteen,

the claims of deliberate indifference, the Sheriff’s Defendants argued that the claims



4 Plaintiff names “Defendant Boulder County” as the sole Defendant to Claims Eleven and
Twelve. The Sheriff’s Defendants accurately noted in their Reply that Boulder County was not
named as a defendant in the caption nor served with a summons. (Doc. # 82 at 2 n.1.) No
party has moved to dismiss Claims Eleven or Twelve yet. Magistrate Judge Varholak has
advised the parties that he intends to discuss at the status conference on April 5, 2019, whether
Boulder County has been properly named as a defendant, and if so, whether Boulder County
has been properly served. (Doc. # 88 at 15 n.7); see (Doc. # 105.) Accordingly, the Court does
not address Claims Eleven and Twelve in this Order.
5 The “Sheriff’s Defendants” are those Defendants who were employed by Boulder County in

2016 and are represented by the Boulder County Attorney’s Office. The Sheriff’s Defendants
include: Defendants Joe Pelle; Bruce Haas; Jeff Goetz; Shane McGurk; Pamela Levett; T.
Smith; Karmen Koger; Thomas Groff; Erik Contreras; Christopher Mecca; Debbie Stevens;
Robert Hicks; Dan Newcomb; Chuck Sisneros; Gregory Clem; Christian Berringer; Dale
Greene; Vili Maumau; Anothony Hollands; and Lydia Mitchell. (Doc. # 48 at 2.)
         Defendants Taylor and Mittleider are not included in the Sheriff’s Defendants and are
not represented by the Boulder County Attorney’s Office.

                                                7
must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) because

Plaintiff “failed to alleged facts to support” these claims. (Id. at 5–21.) The Sheriff’s

Defendants alternatively argued that the “individual [D]efendants are entitled to qualified

immunity from [Plaintiff’s] deliberate indifference claims.” (Id. at 21–28.) As to Claims

Two, Three, Four, Sixth, Seven, Eight, and Nine, the excessive force claims, the

Sheriff’s Defendants assert qualified immunity. (Id. at 28–37.) Plaintiff responded to the

Sheriff’s Defendants’ Motion to Dismiss on April 30, 2018 (Doc. # 72), to which the

Sheriff’s Defendants replied on May 22, 2018 (Doc. # 82).

       Defendants Taylor and Mittleider moved to dismiss all claims Plaintiff asserts

against them—the deliberate indifference claims in Claims One, Five, and Ten—

pursuant to Rule 12(b)(6) on April 23, 2018. (Doc. # 66.) Plaintiff filed his Response on

May 29, 2018 (Doc. # 84), and Defendants Taylor and Mittleider replied on June 12,

2018 (Doc. # 86).

       Magistrate Judge Varholak issued his Recommendation on both Motions to

Dismiss on September 18, 2018. (Doc. # 88.) He recommended that this Court grant in

part and deny in part both Motions to Dismiss:

       . . . (3) the Motions be [granted] to the extent they seek dismissal of Claim
       One and that Claim One be [dismissed];

       (4) The Motions be [granted] to the extent they seek dismissal of Claim Ten
       with respect to Defendants Koger; Goff; Mitchell; Clem; Hicks; Newcomb;
       Sisneros; Contreras; Mecca; Stevens; Hollonds; Haas; Mittleider, and that
       Claim Ten against those Defendants be [dismissed];

       (5) Defendant Mittleider be dismissed as a [d]efendant; and

       (6) The Motions be [denied] with respect to all other claims and Defendants.


                                              8
(Id. at 53–54) (emphasis added).

       The Sheriff’s Defendants filed an Objection to the Recommendation on October

23, 2018, arguing that the Magistrate Judge erred by failing to recommend dismissal of

certain Sheriff’s Defendants on Claims Five, Ten, and Thirteen based on qualified

immunity. (Doc. # 96.) Plaintiff responded to the Sheriff’s Department Objection on

November 20, 2018 (Doc. # 102), to which the Sheriff’s Defendants replied on

November 29, 2018 (Doc. # 104).

       Defendant Taylor filed her own Objection to the Recommendation on October 2,

2018, on the grounds that the Magistrate Judge should have recommended dismissal of

Claims Five and Ten against her pursuant to Rule 12(b)(6). (Doc. # 91.) Plaintiff filed a

Response on October 30, 2018. (Doc. # 97.) Defendant Taylor replied in support of her

Objection on November 21, 2018. (Doc. # 103.)

                         II.    APPLICABLE LEGAL PRINCIPLES

A.     REVIEW OF A RECOMMENDATION

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” An objection is properly made if it is both timely and specific.

United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).


                                             9
B.     DISMISSAL PURSUANT TO RULE 12(B)(6)

       The Court may dismiss a complaint for failure to state a claim upon which relief

can be granted. Fed. R. Civ. Pro. 12(b)(6). To withstand a Rule 12(b)(6) motion to

dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘ state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The scope of the allegations may not be “so general that

they encompass a wide swath of conduct, much of it innocent” or else the plaintiff has

“‘not nudged [his] claims across the line from conceivable to plausible.’” Robbins v.

Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570).

A plaintiff may not rely on mere labels or conclusions, “and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. The ultimate duty

of the court is to “determine whether the complaint sufficiently alleges facts supporting

all the elements necessary to establish an entitlement to relief under the legal theory

proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

C.     DELIBERATE INDIFFERENCE

       Claims Five, Ten, and Thirteen all derive from Plaintiff’s allegation that BCJ

officials were deliberately indifferent to his medical needs and thereby violated his

Fourteenth Amendment rights. See (Doc. # 1 at 21–23, 28–42.)




                                             10
       “Under the Fourteenth Amendment due process clause, ‘pretrial detainees . . .

are entitled to the degree of protection against denial of medical attention which applies

to convicted inmates under the Eighth Amendment.” Martinez v. Boggs, 563 F.3d 1082,

1088 (10th Cir. 2009) (quoting Garcia v. Salt Lake Cty., 768 F.2d 303, 307 (10th Cir.

1985)). The Eighth Amendment “prohibits deliberate indifference to an inmate’s serious

medical needs.” Spencer v. Abbott, 731 F. App’x 731, 741 (10th Cir. 2017) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “‘[A]n inadvertent failure to provide

adequate medical care’ does not rise to a constitutional violation” of the Eighth

Amendment.” Martinez, 563 F.3d at 1088 (citing Estelle, 429 U.S. at 105–06).

       The Supreme Court has not set forth a standard governing pretrial detainees’

claims of deprivation of medical care under the Fourteenth Amendment. Fisher v.

Glanz, No. 14-CV-678-TCK-PJC, 2016 WL 1175239, *5 (N.D. Okla. Mar. 24, 2016). In

the absence of a test specific to the Fourteenth Amendment, courts have “consistently

applied the same ‘deliberate indifference’ test applied to claims filed by post-conviction

inmates under the Eighth Amendment.” Id. (citing Garcia, 768 F.2d at 307 (affirming the

district court’s use of the Estelle standard for deliberate indifference to serious medical

needs where the pretrial detainee alleged failure to provide adequate medical care.));

see also Martinez, 563 F.3d at 1088–89; Barrie v. Grand Cty., 119 F.3d 862, 866–70

(10th Cir. 1997); Burke v. Glanz, No. 11-CV-720-JED-PJC, 2016 WL 3961364, *15

(N.D. Okla. July 20, 2016).

       The Court of Appeals for the Tenth Circuit recently questioned whether a

different standard for deliberate indifference claims asserted by pretrial detainees


                                             11
applies pursuant to the Fourteenth Amendment’s due process clause, in light of the

Supreme Court’s decision in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), but it

declined to answer the question. Perry v. Durborow, 892 F.3d 1116, 1122 n.1 (10th Cir.

2018).

         In Kingsley, the Supreme Court addressed a pretrial detainee’s Section 1983

claim that several jail officials used excessive force against him, in violation of the

Fourteenth Amendment’s due process clause. 135 S. Ct. at 2470. Jail officials argued

that the relevant legal standard was subjective, citing cases arising under the Eighth

Amendment. Id. at 2475. The plaintiff argued that the correct standard for judging his

excessive force claim was objective unreasonableness. Id. at 2471. The Supreme

Court agreed with the plaintiff, concluding that the relevant standard for determining

whether the defendant’s use of force was excessive “is objective not subjective. Thus,

the defendant’s state of mind is not a matter that a plaintiff is required to prove.” Id. at

2472.

         After Kinglsey, the Courts of Appeal for the Second Circuit and the Ninth Circuit

have held that “[t]he same objective analysis” the Supreme Court sanctioned in

Kingsley “should apply to an officer’s appreciation of the risks associated with an

unlawful condition of confinement in a claim for deliberate indifference under the

Fourteenth Amendment.” Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017) (emphasis

added); see Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1070 (9th Cir. 2016), cert.

denied, 137 S. Ct. 831 (2017).




                                              12
       The Tenth Circuit discussed these cases in Perry, 892 F.3d at 1122 n.1. In

Perry, a pretrial detainee in a county jail alleged that a detention officer raped her. Id. at

1118. The plaintiff brought suit against the sheriff of the county jail under Section 1983,

asserting that the sheriff was responsible for the alleged rape under a theory of

supervisory liability and violated her Fourteenth Amendment rights. Id. The sheriff

claimed qualified immunity. Id. In addressing whether the plaintiff satisfied the first step

of the qualified immunity analysis (violation of her constitutional or statutory rights), the

Tenth Circuit stated that because Section 1983 doesn’t authorize liability under a theory

of respondeat superior, the plaintiff had to demonstrate that the sheriff personally

violated her constitutional rights. Id. at 1121. The plaintiff had to show an “affirmative

link” between the sheriff and the alleged rape, according to the Tenth Circuit, which

required her to establish (1) personal involvement; (2) causation; and (3) state of mind.

Id. As to state of mind, the Tenth Circuit wrote, “in the context of a Fourteenth

Amendment claim like this one, [the plaintiff] could establish the requisite state of mind

by showing that [the sheriff] ‘acted with deliberate indifference.’” Id. at 1122. The Tenth

Circuit then explained and applied the deliberate indifference test arising under Eighth

Amendment cases. Id. However, the Tenth Circuit wrote in a footnote:

       Because [the plaintiff] was a pretrial detainee at the time of the alleged rape,
       we question whether, in light of the Supreme Court’s decision in Kingsley v.
       Hendrickson, she had to demonstrate that [the sheriff] “acted with subjective
       deliberate indifference, as opposed to objective deliberate indifference,” to
       establish that he violated her constitutional rights. . . .

              We haven't yet addressed Kingsley’s impact on Fourteenth
       Amendment claims like this one. And in the absence of briefing from
       either party, we decline to do so here, where resolution of the issue would
       have no impact on the result of this appeal. Even assuming [the plaintiff]

                                              13
       had to demonstrate that [the sheriff] acted with subjective deliberate
       indifference, we must accept as true the district court’s finding that he did
       so. Conversely, even assuming [the plaintiff] only had to demonstrate that
       [the sheriff] acted with objective deliberate indifference, this lower standard
       wasn't clearly established as of February 25, 2013.

Id. at 1122 n.1 (emphasis added) (internal citations omitted).

       The case presently before this Court may be an opportunity to analyze Kingsley’s

impact on a Fourteenth Amendment deliberate indifference claim. However, just as the

Tenth Circuit did in Perry, id. at 1122 n.1, and Magistrate Judge Varholak did in the

Recommendation, see (Doc. # 88 at 21), the Court declines to conduct that analysis

here. Both parties have made their arguments in the context of the subjective standard.

The Court will therefore use the subjective deliberate indifference standard that arises

under the Eighth Amendment.

       The Eighth Amendment deliberate indifference standard “involves both an

objective and a subjective component.” Sealock v. Colo., 218 F.3d 1205, 1209 (10th

Cir. 2000). The objective component is met if the deprivation is “sufficiently serious.”

Id. (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). A medical need is sufficiently

serious “if it is one that has been diagnosed by a physician as mandating treatment or

one that is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.” Id. (quoting Hunt v. Uphoff, 199 F.3d 1220, 1224 (10th Cir. 1999)).

This component “may be satisfied by lifelong handicap, permanent loss, or considerable

pain.” Mata v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (quoting Oxendine v. Kaplan,

241 F.3d 1272, 1276 (10th Cir. 2001)).




                                             14
       The subjective component “requires the plaintiff to present evidence of the prison

official’s culpable state of mind,” id.—that the “prison official ‘[knew] of and disregard[ed]

an excessive risk to inmate health or safety,’” Sealock, 218 F.3d at 1209 (quoting

Farmer, 511 U.S. at 837). In order to have that culpable state of mind more generally,

“a prison official must (1) ‘be aware of facts from which the inference could be drawn

that a substantial risk of harm exists,’ (2) actually ‘draw the inference,’ and (3) ‘fail to

take reasonable steps to alleviate that risk.’” Fisher, 2016 WL 1175239 at *5 (quoting

Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008)). In the context of a jail-suicide

case, the particularized state of mind is “actual knowledge by a prison official of an

individual inmate’s substantial risk of suicide.” Cox v. Glanz, 800 F.3d 1231, 1249 (10th

Cir. 2015).

       The subjective component “‘does not require a finding of express intent to harm,’

nor must a plaintiff ‘show that a prison official acted or failed to act believing that harm

actually would befall an inmate.’” Spencer, 731 F. App’x at 742 (quoting Mitchell v.

Maynard, 80 F.3d 1433, 1442 (10th Cir. 1996); Mata, 437 F.3d at 752). Rather, “the

plaintiff must show that ‘the official acted or failed to act despite his knowledge of a

substantial risk of serious harm.’” Id. (quoting Mata, 437 F.3d at 752). Relevant here,

“[a] prison medical professional who serves ‘solely . . . as a gatekeeper for other

medical personnel capable of treating the condition’ may be held liable under the

deliberate indifference standard if she ‘delays or refuses to fulfill that gatekeeper role.’”

Mata, 437 F.3d at 751 (quoting Sealock, 218 F.3d at 1211).




                                               15
D.     QUALIFIED IMMUNITY

       The doctrine of qualified immunity “protects government officials from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (internal quotation and citation omitted). To defeat

a defense of qualified immunity, a plaintiff must show: “(1) that the defendant’s conduct

violated a constitutional or statutory right, and (2) that the law governing the conduct

was clearly established at the time of the alleged violation.” Eaton v. Meneley, 379 F.3d

949, 954 (10th Cir. 2004); see also Pearson, 555 U.S. at 232. The Court is not required

to address these inquiries in any specific order, Pearson, 555 U.S. at 236–37, and if a

plaintiff fails to carry either part of his or her two-part burden, the defendant is entitled to

qualified immunity, Medina v. Cram, 252 F.3d 1124, 1128 (10th Cir. 2001).

       In reviewing a motion to dismiss “in the context of qualified immunity, a district

court should not dismiss a complaint ‘for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which

would entitle him to relief.’” Peterson v. Jensen, 371 F.3d 1199, 1201–02 (10th Cir.

2004) (quoting Currier v. Doran, 242 F.3d 905, 917 (10th Cir. 2001)). The Court

“view[s] the complainant’s allegations in the light most favorable to [the plaintiff].” Estate

of Vallina v. Petrescu, No. 17-1428, 2018 WL 6331598, *1 (10th Cir. Dec. 4, 2018). The

plaintiff must allege facts sufficient “to give the defendants notice of the theory under

which [his] claim is made.” Robbins v. Okla., 519 F.3d 1242, 1249 (10th Cir. 2008). For

purposes of a motion to dismiss based on qualified immunity, the plaintiff’s allegations


                                               16
need not “include ‘all the factual allegations necessary to sustain a conclusion that [the]

defendant violated clearly established law.’”6 Id. (quoting Breindenbach v. Bolish, 126

F.3d 1288, 1293 (10th Cir. 1997)).

                                        III.    ANALYSIS

A.     THE SHERIFF’S DEFENDANTS’ OBJECTIONS

       The Sheriff’s Defendants raise three objections, all of which concern Plaintiff’s

claims of deliberate indifference: (1) the Magistrate Judge erred by failing “to

recommend dismissal of [Defendants] Contreras, Mecca, Stevens, McGurk, Levett,

Pelle, and Goetz based on qualified immunity from the Fifth Claim for relief;” (2) the

Magistrate Judge erred by failing “to recommend dismissal of [Defendants] McGurk,

Levett, Smith, Green, Berringer, Maumau, Pelle, and Goetz based on qualified immunity

from the Tenth Claim;” and (3) the Magistrate Judge erred by failing “to recommend




6 The Court notes that “[a]sserting a qualified immunity defense via a Rule 12(b)(6) motion . . .
subjects the defendant to a more challenging standard of review than would apply on summary
judgment.” Peterson v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004) (citing Lone Star Indus.,
Inc. v. Horman Family Trust, 960 F.2d 917, 920 (10th Cir. 1992)). The Court has previously
explained:
        [A] court’s ruling on the Motion to Dismiss [does not] otherwise dispose of the
        qualified immunity analysis on summary judgment. The qualified immunity inquiry
        at the motion to dismiss phase and at the summary judgment phase are separate
        and distinct—notably, Plaintiffs carry different burdens. On a motion to dismiss, the
        court determines whether the complaint’s factual allegations state a plausible
        constitutional claim, not whether the complaint contains all the necessary factual
        allegations to sustain a conclusion that Defendants violated clearly established
        law. At summary judgment, “the record must clearly demonstrate the plaintiff[s]
        ha[ve] satisfied [their] heavy two-part burden,” i.e., that Defendants violated [the
        plaintiff’s] clearly established constitutional rights.
Estate of Dixon v. Bd. of Cty. Comm’rs of Crowley Cty., No. 15-CV-02727-NYW, 2017 WL
1684134, *3 (D. Colo. May 3, 2017) (internal citations committed), appeal filed, No. 17-1164
(10th Cir. May 15, 2017).

                                               17
dismissal of [Defendants] Pelle, Haas, and Goetz based on qualified immunity from the

Thirteenth Claim for relief.” (Doc. # 96 at 2–3.)

        1.     Claim Five

                     a.      Factual background

        Claim Five arises out Plaintiff’s attempted suicide on November 1, 2016, when he

“jump[ed] off the tier of the second-floor railing, hurtl[ed] head first toward a metal table

below, [struck] his head on the metal table and land[ed] on the cement floor below.”

(Doc. # 1 at 12.) Defendants Contreras, Mecca, and Stevens were the BCJ deputies on

duty at the time of his suicide attempt. (Id.) In Claim Five, Plaintiff asserts that these

three deputies, as well as Defendants McGurk, Levett, Taylor, Pelle and Goetz, were

deliberately indifferent to his “constitutional right not to be denied necessary medical

care, protected by the Due Process Clause of the Fourteenth Amendment.” (Id. at 29.)

Plaintiff alleges:

        Defendants failed to examine, treat, and care for [his] worsening condition
        and failed to send [him] for treatment. They did so despite their knowledge
        of [his] serious medical needs, including severe self-harming behavior,
        placing him at risk of substantial physical harm. . . The acts or omissions
        of all Defendants were the legal and proximate cause of [his] injuries from
        jumping from the second tier, smashing his head into a metal table and then
        a cement floor, resulting in a fracture to one of his vertebrae.

(Id.)

        The Sheriff’s Defendants moved to dismiss Claim Five on the ground that Plaintiff

“failed to plead facts sufficient to support” his deliberate indifference claim and,

alternatively, that they are entitled to qualified immunity on the claim. (Doc. # 48 at 9–

11, 21–28.)


                                              18
                    b.       Magistrate Judge’s Analysis

       Magistrate Judge Varholak first rejected the Sheriff’s Defendants’ argument that

Plaintiff failed to allege sufficient facts to support a deliberate indifference claim. (Doc.

# 88 at 23.) As to the objective component of the deliberate indifference standard,

Magistrate Judge Varholak noted that the parties “do not dispute that Plaintiff’s mental

health issues and self-harm constituted a sufficiently serious medical need.” (Id. at 18.)

He thus focused on the subjective inquiry—whether Plaintiff has appropriately alleged

facts that Defendants named in Claim Five knew of and disregarded an excessive risk

to his health and safety. (Id. at 18, 23.) As the Court explained above in Section II(C),

in order to show Defendants had culpable state of mind, Plaintiff must allege that

Defendants: (1) were aware of facts from which the inference could be drawn that a

substantial risk of harm existed; (2) actually drew the inference; and (3) failed to take

reasonable steps to alleviate the risk. See Fisher, 2016 WL 1175239 at *5 (quoting

Tafoya, 516 F.3d at 916). Magistrate Judge Varholak determined that Plaintiff’s

allegations were sufficient to satisfy those three elements of the subjective component.

(Doc. # 88 at 28.) First, the Magistrate Judge explained that “BCJ officials had

significant information that Plaintiff posed a serious risk to himself.” (Id. at 23–26.)

Second, he stated that “the Complaint’s allegations regarding Plaintiff’s history of self-

harm at BCJ, . . . coupled with Plaintiff’s repeated psychiatric episodes, . . . are

sufficient at the pleading stage to allege that Defendants McGurk, Levett, Taylor,

Contreras, Mecca, and Stevens were on notice that Plaintiff presented a serious risk of

harm to himself.” (Id. at 26.) Third, he concluded that Plaintiff’s allegations are


                                              19
“sufficient to demonstrate that mental health professionals [Defendants] McGurk, Levett,

and Taylor ignored the serious risk . . . by failing to treat his psychosis and [Defendant]

Deputies Contreras, Mecca, and Stevens were indifferent to [the serious risk] . . . by

allowing him to walk freely on the second tier.” (Id. at 27–28.) Because Plaintiff

satisfied the three elements of the subjective component, Magistrate Judge Varholak

found “that Claim Five plausibly pleads a deliberate indifference claim” against

Defendants Contreras, Mecca, Stevens, McGurk, Levett, Taylor, Pelle, and Goetz.7 (Id.

at 28.)

          Magistrate Judge Varholak then rejected the Sheriff’s Defendants’ alternative

argument that they were entitled to qualified immunity on Claim Five. (Id. at 29–31.)

With respect to whether Defendants’ conduct violated a constitutional or statutory right,

Magistrate Judge Varholak incorporated his conclusion that Plaintiff plausibly pled a

deliberate indifference claim in Claim Five, i.e., he found that Plaintiff sufficiently alleged

that the Sheriff’s Defendants’ conduct violated his constitutional rights. (Id. at 31.) With

respect to whether the law governing the conduct was clearly established at the time of

the alleged violation, Magistrate Judge Varholak concluded that, based upon decisions

of the Tenth Circuit, “as of November 2016, the law was clearly established in this

Circuit that a prison official who possesses knowledge that a specific inmate presents a




7Plaintiff brings Claim Five against Defendants Pelle and Goetz only in their official capacities.
(Doc. # 1 at 28.) Magistrate Judge Varholak determined that Claim Five should be permitted to
proceed against Defendants Pelle and Goetz in their official capacities because he found “the
allegations in support of Claim Five against Defendants sued in their individual capacities
sufficient to state a claim of deliberate indifference and [because] Defendants . . . offered no
alternative basis for the dismissal of the official capacity claims.” (Doc. # 88 at 28 n.15.)

                                                20
substantial risk of suicide must take reasonable measures—such as assuring access to

adequate mental health treatment—to protect that inmate.” (Id. at 31.) He, therefore,

determined that “the Complaint alleges sufficient facts, at this stage of litigation, to

defeat the Sheriff’s Defendants’ assertion of qualified immunity.” (Id.)

                    c.        Sheriff’s Defendants’ Objections

       The Sheriff’s Defendants object to the Recommendation, asserting that

“Defendants Contreras, Mecca, Stevens, McGurk, Levett, Pelle, and Goetz are entitled

to qualified immunity for [Plaintiff’s] fifth claim for relief.” (Doc. # 96 at 11.) They take

issue with the Magistrate Judge’s analysis of both elements of qualified immunity. (Id.

at 12.) As to the first element, “[Plaintiff] failed to sufficiently assert facts that support a

violation of federal law” by Defendants Contreras, Mecca, Stevens, McGurk, and Levett,

the Sheriff’s Defendants argue. (Id.) They also assert that because Plaintiff “failed to

plead facts showing an underlying constitutional violation, his official capacity claims

[against Defendants Pelle and Goetz] must also be dismissed.” (Id. at 19.) As to the

second element of qualified immunity, the Sheriff’s Defendants argue that “no Supreme

Court or Tenth Circuit case establishes particularized facts showing that the conduct of

[Defendants] Contreras, Mecca, Stevens, McGurk, or Levett was unlawful.” (Id. at 12.)

                    d.        Discussion

                          1. First element of qualified immunity

       Plaintiff has adequately alleged in Claim Five that Defendants Contreras, Mecca,

Stevens, McGurk, Levett, Taylor, Pelle, and Goetz were deliberately indifferent to a

serious risk that he would harm himself on November 1, 2016, for purposes of the


                                               21
Sheriff’s Defendants’ Motion to Dismiss. By satisfactorily alleging that their conduct

violated his constitutional rights, Plaintiff satisfies the first element of defeating the

Sheriff’s Defendants’ qualified immunity defense.

       The standard for a claim of deliberate indifference includes an objective

component and a subjective component, as the Court explained in Section II(C). The

Sheriff’s Defendants do not dispute that Plaintiff’s allegations in Claim Five are

sufficiently serious to satisfy the objective component. See (Doc. # 96 at 12–19.) They

object only to Magistrate Judge Varholak’s conclusion that Plaintiff’s allegations also

satisfy the subjective component. See (id.)

       The Sheriff’s Defendants’ primary argument is one they previously raised in their

Motion to Dismiss. See (Doc. # 48 at 10.) They argue that, because “personal

participation in the specific constitutional violation complained of is essential” to a

Section 1983 claim, Plaintiff’s “general claims against a group of defendants, rather than

. . . individuals,” must fail. See (Doc. # 96 at 14,17, quoting Henry v. Storey, 658 F.3d

1235, 1241 (10th Cir. 2001).) Magistrate Judge Varholak rejected this argument in his

Recommendation, noting that “the Complaint alleges that all Defendants were aware of

‘Plaintiff’s serious medical needs including self-harming behavior.’” (Doc. # 88 at 26)

(emphasis added). The Sheriff’s Defendants nonetheless fault the Magistrate Judge for

relying on allegations that do not, in their view, contain facts specific to Defendants

Contreras, Mecca, Stevens, McGurk, and Levett. (Id. at 16–17.)

       The Court rejects the Sheriff’s Defendants’ argument because it is satisfied that

Plaintiff alleges facts specific to Defendants Contreras, Mecca, Stevens, McGurk, and


                                               22
Levett and relevant to the November 1, 2016, incident. The Court views Plaintiff’s

allegations in the light most favorable to him, and Plaintiff need only allege enough

factual matter both to make his claim to relief plausible on its face and to provide fair

notice to Defendants. Keith v. Koerner, 707 F.3d 1185, 1188 (10th Cir. 2013).

       As to the first and second prongs of the subjective component of a deliberate

indifference came, it is plausible that Defendants Contreras, Mecca, Stevens, McGurk,

and Levett all were aware of facts from which the inference could be drawn that a

substantial risk of self-harm by Plaintiff existed and actually drew such an inference. As

Magistrate Judge Varholak detailed (Doc. # 88 at 23–25), Plaintiff’s Complaint makes

numerous allegations concerning events prior to November 1, 2016. For example, after

Plaintiff attempted to gouge his eyes on March 22, 2016, a BCJ mental health worker

recorded that he was “presenting with psychotic symptoms, recently attempted suicide

by gouging eyes out and is a danger to himself,” and on October 30, 2016, a BCJ

deputy reported that Plaintiff was “beginning a manic phase,” “appeared to be

delusional,” and “was very paranoid” but that BCJ had “no room in the Special

Management section of the jail” for him. See (Doc. # 1 at 8–9, 11–12.) The Court

agrees with the Magistrate Judge that, from these and other prior incidents, all BCJ

officials likely knew of an ongoing substantial risk that Plaintiff would self-harm from

such incidents. See (Doc. # 88 at 23–25.) The Sheriff’s Defendants’ objection that

these allegations of pre-November 1, 2016 incidents do not specifically name

Defendants Contreras, Mecca, Stevens, McGurk, and Levett but rather refer to “all

Defendants” does not persuade the Court that Plaintiff failed to positively connect them


                                             23
to the alleged constitutional violations. Plaintiff’s use of the term “Defendants” in his

Complaint, which includes Defendants Contreras, Mecca, Stevens, McGurk, and Levett,

is sufficient to allege an affirmative link between these Defendants and the allegedly

unconstitutional conduct. Stidham v. Peace Officer Standards & Training, 265 F.3d

1144, 1157 (10th Cir. 2001) (rejecting a state agency director’s qualified immunity

defense because the plaintiff had pled an affirmative link between the allegedly

unconstitutional conduct and the director by defining “Defendants” in his complaint to

include the director). The Court finds that Plaintiff satisfies the first and second prongs

of the subjective component of his deliberate indifference claim.

       Plaintiff has also satisfactorily alleged the third prong of the subjective

component—that Defendants Contreras, Mecca, Stevens, McGurk, and Levett failed to

take reasonable steps to alleviate the risk that Plaintiff would inflict grievous self-harm

on November 1, 2016. He alleges that on November 1, 2016, Defendant Contreras

noted that Plaintiff “was pacing the day room and talking to himself,” “is known to be

very delusional,” and “refuse[d] his morning medicine.” (Doc. # 1 at 12.) Plaintiff further

alleges that despite knowing that Plaintiff was “schizophrenic, delusional, unmedicated,

and suicidal,” Defendants Contreras, Mecca, and Stevens “released [him] to walk on the

second tier of the jail,” where he climbed onto the top railing and attempted to commit

suicide. (Id. at 12.) As to the mental health workers Defendants McGurk and Levett,

Plaintiff contends that they “failed to examine, treat, and care for [his] worsening

condition and failed to send [him] for treatment . . . despite their knowledge of [his]

serious medical needs, including severe self-harming.” (Id. at 29.) The Court agrees


                                             24
with Magistrate Judge Varholak that, at the pleading stage, these allegations suffice to

demonstrate that Defendants Contreras, Mecca, Stevens, McGurk, and Levett failed to

take reasonable steps to alleviate the risk that Plaintiff would harm himself on

November 1, 2016. See (Doc. # 88 at 27–28.)

       For these reasons, the Court concludes that Plaintiff has satisfactorily alleged

that Defendants Contreras, Mecca, Stevens, McGurk, and Levett violated his

constitutional rights by virtue of being deliberately indifferent to a serious risk that

Plaintiff would harm himself on November 1, 2016.8 Plaintiff has established the first

requirement to defeat the Sheriff’s Defendants’ qualified immunity defense.

                          2. Second element of qualified immunity

       However, Plaintiff fails to allege that the Sheriff’s Defendants named in Claim

Five violated clearly established law. A defendant’s conduct “violates a clearly

established constitutional right when Tenth Circuit or Supreme Court precedent renders

plainly apparent the constitutional violation.” Estate of Vallina, 2018 WL 6331598 at *1

(citing Mascorro v. Billings, 656 F.3d 1198, 1208 (10th Cir. 2011)). The Tenth Circuit

considers precedent “on point if it involves materially similar conduct or applies with

obvious clarity to the conduct at issue.” Id. (quoting Lowe v. Raemisch, 864 F.3d 1205,

1208 (10th Cir. 2017)). Because the precedent “must involve materially similar conduct



8 As to the Sheriff’s Defendants Pelle and Goetz, named only in their official capacity, the
Sheriff’s Defendants argue that “[b]ecause [Plaintiff] has failed to plead facts showing an
underlying constitutional violation, his official capacity claims [against Defendants Pelle and
Goetz] must also be dismissed.” (Doc. # 96 at 19.) However, this Court concludes that Plaintiff
has plead facts showing a violation of his constitutional rights. The Sheriff’s Defendants do not
make an alternative argument about why Claim Five against Defendants Pelle and Goetz in
their official capacities should be dismissed.

                                               25
or apply with obvious clarity, qualified immunity generally protects all public officials

except those who are ‘plainly incompetent or those who knowingly violate the law.’”

Lowe, 864 F.3d at 1208 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).

       Magistrate Judge Varholak reviewed four decisions of the Tenth Circuit and

deduced that, “as of November 2016, the law was clearly established in this Circuit that

a prison official who possess knowledge that a specific inmate presents a substantial

risk of suicide must take reasonable measures . . . to protect that inmate.” (Doc. # 88

at 31) (emphasis added). His statement that prison officials “must take reasonable

measures” is, unfortunately for Plaintiff, little more than a general recitation of the

deliberate indifference standard. It “cannot provide a source of clearly established law

that controls this case because the statement of the law is insufficiently particular to the

facts at hand”—specifically with regard to what a prison official with said knowledge

must do. See Estate of Vallina, 2018 WL 6331598 at *2 (holding that a district court’s

statement that “there is little doubt that deliberate indifference to an inmate’s serious

medical need is a clearly established right” was insufficiently particular to the case).

“The Supreme Court has repeatedly told courts not to define clearly established law at a

high level of generality.” Id. (quoting Quinn v. Young, 780 F.3d 998, 1005 (10th Cir.

2015)); see also Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (“[G]eneral rules . . . do

not by themselves created clearly established law outside an ‘obvious case’”).

Magistrate Judge Varholak’s determination that clearly established law requires a prison

official aware that a specific inmate presents a substantial risk of suicide “must take

reasonable measures” is simply too general and too indefinite. A reasonable officer in


                                              26
the Sheriff’s Defendants’ shoes might not have understood that he or she was violating

it by acting as the Sheriff’s Defendants are alleged to have acted in Claim Five.

       The Court therefore finds that neither Plaintiff nor the Magistrate Judge identified

violations of clearly established law in Claim Five. The Court disagrees with the

Recommendation in this regard and finds that Defendants Contreras, Mecca, Stevens,

McGurk, Levett, Pelle, and Goetz are entitled to qualified immunity on Claim Five.

       2.     Claim Ten

                   a. Factual Background

       Claim Ten stems from the permanent blindness that resulted from the events of

December 17, 2016, when Plaintiff “plucked out his eyeballs and lay for hours while the

blood dried.” (Doc. # 1 at 37.) Defendants Smith, Green, Berringer, and Maumau were

on duty on the evening of December 17, 2016. (Id.); see also (id. at 17–20.) In Claim

Ten, Plaintiff asserts that all Defendants were deliberately indifferent to his

“constitutional right to receive necessary medical care” by “fail[ing] to examine, treat,

and care for [Plaintiff’s] worsening condition” and “fail[ing] to send [him] for treatment”

prior to December 17, 2016, and by “failing to obtain and provide medical treatment for

him in a timely and appropriate fashion” during the night of December 17, 2016. (Id. at

36–37.)

       The Sheriff’s Defendants moved to dismiss Claim Ten, arguing that Plaintiff fails

to plead facts sufficient to satisfy the subjective component of a deliberate indifference

claim. (Doc. # 48 at 12.) Alternatively, the Sheriff’s Defendants asserted that they are




                                             27
“entitled to qualified immunity from [Plaintiff’s] deliberate indifference claims,” including

Claim Ten. (Id. at 21–28.)

                    b. Magistrate Judge’s Analysis

       Magistrate Judge Varholak accepted in part and rejected in part the Sheriff’s

Defendants’ argument that Plaintiff failed to plead facts sufficient to support his tenth

claim. (Doc. # 88 at 31–41.) The Magistrate Judge concluded that Plaintiff’s allegations

satisfied the first and second elements of the subjective component of Plaintiff’s

deliberate indifference claim; he explained that “Plaintiff’s history and symptoms were

sufficient to put all Defendants on notice that Plaintiff presented a serious risk to

himself.” (Id. at 32–34.)

       Magistrate Judge Varholak was necessarily more nuanced in analyzing the third

element of the subjective component, whether Defendants “ignored this serious risk”

and failed to take reasonable steps to alleviate the risk; he separated Defendants into

“categor[ies].” (Id. at 34–40.) As to Defendants on-duty the evening of December 17,

2016 (Defendants Smith, Green, Berringer, and Maumau), the Magistrate Judge

determined “that the Complaint alleges sufficient facts to conclude that these four

individuals ignored a serious risk” and that Plaintiff adequately “has stated a deliberate

indifference claim” against them. (Id. at 35–36.) With respect Defendants not alleged to

be present at BCJ at the relevant time (Defendants Koger, Groff, Mitchell, Clem, Hicks,

Newcomb, Sisneros, Contreras, Mecca, Stevens, and Hollonds), Magistrate Judge

Varholak agreed with the Sheriff’s Defendants that “Plaintiff failed to allege facts to

show that any of these Off-Duty [Defendants] could have taken some action prior to


                                              28
December 17, [2016,] to prevent Plaintiff’s self-harm.” (Id. at 37–38.) He therefore

recommended dismissal of Claim Ten against off-duty Defendants. (Id. at 38.) As to

the mental health professionals, the Magistrate Judge concluded that “the allegations

are sufficient to plausibly plead that Defendants McGurk, Levett, and Taylor ignored the

serious risk of danger that Plaintiff posed to himself.” (Id. at 38–39.) However, with

respect to Defendant Mittleider, another mental health professional, Magistrate Judge

Varholak determined that the single mention of her in the Complaint was insufficient to

maintain Claim Ten against her. (Id. at 39–40.) Finally, as to the supervisory

Defendants, Magistrate Judge Varholak stated that because he “found that Plaintiff has

plausibly pled an underlying constitutional violation,” he recommended that the Court

not dismiss Defendants Pelle and Goetz. (Id. at 40.) Defendant Haas, however, had

retired approximately six months before December 17, 2016, and the Magistrate Judge

recommended that Claim Ten be dismissed as to Defendant Haas. (Id. at 40–41.)

       Magistrate Judge Varholak also rejected the Sheriff’s Defendants’ argument that

they are entitled to qualified immunity as to Claim Ten. (Id. at 41.) Referring to his

qualified immunity analysis with respect to Claim Five (described in this Order in Section

III(A)(1)(b)), he wrote:

       As analyzed above, as of [December 17, 2016], the law was clearly
       established in this Circuit that a prison official must take reasonable
       measures to prevent harm when that official possess knowledge that a
       specific inmate presents a substantial risk of suicide. As further analyzed
       above, the Complaint sufficiently alleges that Defendants Green, Maumau,
       Berringer, Smith, McGurk, Taylor, and Levett all failed to take reasonable
       measures to address Plaintiff’s known, substantial risk of suicide.




                                            29
(Id.) The Magistrate Judge therefore concluded that “the Complaint alleges sufficient

facts, at this stage of litigation, to defeat the Sheriff’s Defendants’ assertion of qualified

immunity.” (Id.)

                    c. Sheriff’s Defendants’ Objections

       The Sheriff’s Defendants assert in their Objection that “Defendants McGurk,

Levett, Smith, Green, Berringer, Maumau, Pelle, and Goetz are entitled to qualified

immunity from [Plaintiff’s] tenth claim for relief” and reject the Recommendation to the

extent it concluded otherwise. (Doc. # 96 at 23–36.) As with Claim Five, the Sheriff’s

Defendants argue that Plaintiff cannot satisfy either element necessary to overcome

their qualified immunity defense. (Id.) With respect to the first element, they claim that

Defendants McGurk, Levett, Smith, Green, Berringer, Maumau, Pelle, and Goetz were

not deliberately indifferent to Plaintiff’s serious medical needs and that Plaintiff therefore

cannot establish a constitutional violation. (Id. at 24–32.) As to the second element, the

Sheriff’s Defendants assert that “no Supreme Court or Tenth Circuit case establishes a

constitutional requirement regarding sudden acts of self-harm due to mental illness.”

(Id. at 32.) They fault the Magistrate Judge’s “reliance on a general statement of the

deliberate indifference standard related to inmate suicide” to identify clearly established

law. (Id. at 36.)




                                              30
                    d. Discussion

       The Court concludes that Defendants McGurk, Levett, Smith, Green, Berringer,

Maumau, Pelle, and Goetz are entitled to qualified immunity as to Claim Ten because

Plaintiff fails to allege that they violated clearly established law on December 17, 2016.9

       Magistrate Judge Varholak incorporated his Claim Five analysis on clearly

established law he into his assessment of Claim Ten. See (Doc. # 88 at 41.) His

pronouncement that “the law was clearly established in this Circuit that a prison official

must take reasonable measures to prevent harm when that official possesses

knowledge that a specific inmate presents a substantial risk of suicide” fairs no better in

the context of Claim Ten than it did in the context of Claim Five, as the Court explained

in Section III(A)(1)(d) above. By requiring only “reasonable measures,” Magistrate

Judge Varholak’s statement of law remains a general restatement of the deliberate

indifference standard and is insufficiently particular to the facts of this case. As it did

with respect to Claim Five, the Court finds that, as to Claim Ten, neither Plaintiff nor the

Magistrate Judge identified violations of clearly established law, and that Defendants

McGurk, Levett, Smith, Green, Berringer, Maumau, Pelle, and Goetz are entitled to

qualified immunity as to Claim Ten.




9The Court may address the elements of qualified immunity in any order. See Pearson v.
Callahan, 555 U.S. 223, 236–37 (2009). Because Plaintiff was unable to overcome the second
element of qualified immunity in Claim Five and Magistrate Judge Varholak incorporated his
analysis of Claim Five into Claim Ten, the Court begins here with the second element of
qualified immunity.

                                              31
       3.     Claim Thirteen

                    a. Applicable Legal Rules

       Plaintiff’s thirteenth claim for relief is a supervisory liability claim against

Defendants Pelle, Goetz, and Haas. (Doc. # 1 at 41–42.)

       In a lawsuit brought pursuant to Section 1983, “supervisory liability allows a

plaintiff to impose liability on a defendant-supervisor who creates, promulgates, or

implements a policy which subjects, or causes to be subjected that plaintiff to the

deprivation of any rights secured by the Constitution.” Cox, 800 F.3d at 1240 (quoting

Brown v. Montoya, 663 F.3d 1152, 1163–64 (10th Cir. 2011). This is distinct from

liability under a theory of respondeat superior. Id.; Schneider v. City of Grand Junction

Police Dep’t, 717 F.3d 760, 767 (10th Cir. 2013). A plaintiff asserting supervisory

liability “therefore must show an ‘affirmative link’ between the supervisor and the

constitutional violation.” Estate of Booker v. Gomez, 745 F.3d 405, 435 (10th Cir.

2014); Dodds v. Richardson, 614 F.3d 1185, 1195 (10th Cir. 2010). This requires “more

than a supervisor’s mere knowledge of his subordinate’s conduct.” Schneider, 717 F.3d

at 767. Rather, the plaintiff must satisfy “three elements required to establish a

successful [Section] 1983 claim against a defendant based on his or her supervisory

responsibilities: (1) personal involvement; (2) causation; and (3) state of mind.” Id.

(citing Dodds, 614 F.3d at 1195.)

       The Sheriff’s Defendants challenge only the third element, state of mind. See

(Doc. # 48 at 21.) The third element requires “plaintiffs to demonstrate ‘that each

defendant acted with the constitutionally requisite state of mind’ by ‘identifying specific


                                               32
policies over which particular defendants possessed supervisory responsibility that

violate their clearly established constitutional rights.’” Cox, 800 F.3d at 1249 (quoting

Pahls v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)). The state of mind element

also requires the plaintiff to demonstrate that the defendant’s state of mind was “‘no less

than the mens rea required’ of any of his subordinates (i.e., Jail employees) to commit

the underlying constitutional violation.’” Id. (quoting Estate of Booker, 745 F.3d at 435).

In the context of jailhouse suicide, “this is a particularized state of mind: actual

knowledge by a prison official of an individual inmate’s substantial risk of suicide.” Id.

                   b. Factual Background

       In Claim Thirteen, Plaintiff alleges that Defendants Pelle’s, Goetz’s, and Haas’s

“failure to properly train and supervise subordinate employees was the moving force

and proximate cause of the violation of [Plaintiff’s] constitutional rights.” (Doc. # 1 at

41–42.) Plaintiff also alleges that their “acts or omissions . . . caused [him] damages in

that he suffered extreme physical and mental pain as well as permanent blindness.” (Id.

at 42.) He does not identify any particular incident as the basis of Claim Thirteen, nor

does he suggest that Defendants Pelle, Goetz, and Haas ever interacted with him.

       The Sheriff’s Defendants moved for dismissal of Claim Thirteen on the ground

that Plaintiff failed to plead facts supporting a claim of Section 1983 supervisory liability

for deliberate indifference. (Doc. # 48 at 20–21.) They argued that Plaintiff’s allegations

failed to establish that Defendants Pelle, Goetz, and Haas had the requisite state of

mind to be held liable for any constitutional violations at the BCJ. (Id. at 21.) They also




                                              33
asserted that Defendants Pelle, Goetz, and Haas are entitled to qualified immunity

against Claim Thirteen. (Id. at 21.)

                    c. Magistrate Judge’s Analysis

       Magistrate Judge Varholak was satisfied that Plaintiff’s allegations in Claim

Thirteen stated a claim for relief under a theory of supervisory liability. (Doc. # 88 at

42–43.) As to the disputed third element, state of mind, he wrote:

       [T]he Complaint alleges that “all of the Defendants knew of Plaintiff’s
       psychosis, and self-harming heavier.” The Complaint further alleges that
       BCJ’s own records indicate that Plaintiff was “well known to the BCJ staff.”
       Given the seriousness of Plaintiff’s alleged delusions and the multiple
       attempts at self-harm . . . , it is plausible to conclude at the pleading stage
       that the Sheriff and supervisory personnel were aware of Plaintiff’s serious
       psychosis and attempts at self-harm.

(Id.) (internal citations omitted). Magistrate Judge Varholak recommended that the

Sheriff’s Defendants’ Motion to Dismiss be denied as to Claim Thirteen, implying that he

determined Plaintiff pled adequate facts to support his supervisory liability claim. (Id. at

43.) He did not address the Sheriff’s Defendants’ alternative argument that Defendants

Pelle, Goetz, and Haas are entitled to qualified immunity on Claim Thirteen. See

generally (id.)

                    d. Sheriff’s Defendants’ Objections

       The Sheriff’s Defendants assert that Defendants Pelle, Goetz, and Haas are

entitled to qualified immunity on Plaintiff’s thirteenth claim for relief and take issue with

the Recommendation for its failure to address that argument. (Doc. # 96 at 37–41.)

They contend that Plaintiff cannot satisfy either element necessary to overcome

qualified immunity. (Id. at 37–38.) As to the first element, the Sheriff’s Defendants


                                              34
claim that Plaintiff cannot show a constitutional violation by Defendants Pelle, Goetz,

and Haas because he has not alleged that they were personally involved or had

culpable states of mind. (Id. at 38–40.) With respect to the second element, the

Sheriff’s Defendants argue that Plaintiff has not “identified a case where generalized

allegations of failing to fulfill an alleged duty to train jail personnel on recognizing

symptoms of mental illness and responses to such illness constituted a basis for

personal liability.” (Id. at 41.)

                     e. Discussion

       The Court agrees with the Sheriff’s Defendants that Defendants Pelle, Goetz,

and Haas have qualified immunity as to Claim Thirteen because Plaintiff does not allege

that they violated clearly established law. “[T]o satisfy the second party of the qualified

immunity test in the context of [Plaintiff’s] supervisory-liability claim against [Defendants

Pelle, Goetz, and Haas], [Plaintiff] must show that . . . ‘clearly established law would not

have put a reasonable official in [Defendants Pelle’s, Goetz’s, or Haas’s] position on

notice that his supervisory conduct would’ violate [Plaintiff’s] constitutional rights.”

Perry v. Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018) (quoting Cox, 800 F.3d at

1247). In other words, Plaintiff must “identify a case where an official acting under

similar circumstances as [Defendants Pelle, Goetz, and Haas] was held to have

violated” the Constitution. Id. (quoting White, 137 S. Ct. at 552.) Plaintiff does not even

address the Sheriff’s Defendants’ qualified immunity defense as it applies to Claim

Thirteen, let alone identify clearly established law relevant to the facts he alleges in the




                                               35
claim. See (Doc. # 72 at 28–32; Doc. # 102 at 28–33.) He therefore fails to overcome

the Sheriff’s Defendants’ qualified immunity defense to Claim Thirteen.

       4.     Conclusion on the Sheriff’s Defendants’ Objection

       For the foregoing reasons, the Court agrees with the Sheriff’s Defendants’

Objection and concludes that the Sheriff’s Defendants are entitled to qualified immunity

with respect to Claims Five, Ten, and Thirteen. It rejects the Recommendation to the

extent it suggested otherwise.

B.     DEFENDANT TAYLOR’S OBJECTIONS

       Defendant Taylor, a mental health worker at BCJ but not employed by the

Boulder County, its Sheriff’s Office, or the BCJ, see (Doc. # 48 at 6 n.1), objects to

Magistrate Judge Varholak’s conclusion that Plaintiff’s allegations were sufficient to

state a plausible claim for deliberate indifference against her in Claims Five and Ten.

(Doc. # 91 at 3–4.) She criticizes his Recommendation because:

       The Recommendation rests on the overarching inference . . . that, because
       Plaintiff had a history of psychosis and had engaged in self-harm at times
       in the past, each mental health provider who saw Plaintiff . . . must have
       observed the same unremitting constellation of symptoms, complaints, and
       behavior, all at a level that would cause the provider to draw the inference
       that Plaintiff was at serious risk of engaging in self-harming behavior at that
       time.

(Id. at 4.) For the following reasons, the Court agrees withDefendant Taylor’s Objection.

       1.     Claim Five

       The Court explained the factual background of Claim Five, the legal standard for

a deliberate indifference claim, and Magistrate Judge Varholak’s analysis of the

adequacy of Claim Five in Sections II and III above. In short, Magistrate Judge


                                             36
Varholak concluded that Plaintiff has plead sufficient facts to state a deliberate

indifference claim against several Defendants, including Defendant Taylor. (Doc. # 88

at 23–28.)

       Defendant Taylor argues that Plaintiff cannot satisfy the subjective component of

a deliberate indifference claim because his allegations that Defendant Taylor had actual

knowledge of the substantial risk that he would self-harm are deficient. (Doc. # 91 at 7–

10.) She asserts that she “had only one visit with [Plaintiff]—on September 20, 2016—

before he jumped from the second tier . . . on November 1, 2016,” and that allegations

about that single visit “are insufficient to show that [she], on that date, was aware that

Plaintiff was at a serious risk of engaging in self-harming conduct or that he needed

immediate treatment beyond what he was being provided.” (Id. at 7-8.)

       The Court agrees with Defendant Taylor. Plaintiff has not adequately alleged in

Claim Five that Defendant Taylor was deliberately indifferent to a serious risk that he

would harm himself on November 1, 2016, as required in order to survive a Rule

12(b)(6) motion to dismiss. Defendant Taylor was in a different position to Plaintiff than

the Sheriffs’ Deputies; unlike the jailhouse deputies, Defendant Taylor met with Plaintiff

only once, after which she noted in Plaintiff’s chart that he was not taking his

medications and “may begin to decompress.” (Doc. # 1 at 11.) Plaintiff’s sending of a

kite to Defendant Taylor on September 20, 2016, which indicated that he wanted to be

seen for anxiety and included nonsensical writings, is insufficient to sustain a plausible

claim that Defendant Taylor actually knew that Plaintiff was at serious risk of self-harm




                                             37
on November 1, 2016. The Court thus dismisses Claim Five as alleged against

Defendant Taylor.

       2.     Claim Ten

       The Court summarized the factual background and the Magistrate Judge’s

analysis of Claim Ten in Section III(A)(2) above. In brief, Magistrate Judge Varholak

determined that Plaintiff’s allegations satisfied the first and second elements of the

subjective component of a deliberate indifference claim because “Plaintiff’s history and

symptoms were sufficient to put all Defendants on notice that Plaintiff presented a

serious risk to himself.” (Doc. # 88 at 32–34.) As to the third element of the subjective

component, he concluded that, with respect to the mental health workers, the

allegations “are sufficient to plausibly plead that Defendants McGurk, Levett, and Taylor

ignored the serious risk of danger that Plaintiff posed to himself.” (Id. at 38–39.)

       Defendant Taylor makes the same objection to the Magistrate Judge’s

assessment of Claim Ten that she did as to Claim Five, arguing that Plaintiff cannot

satisfy the subjective component of a deliberate indifference claim because his

allegations that Defendant Taylor had actual knowledge of the substantial risk that he

would self-harm are deficient. (Doc. # 91 at 10–12.) She emphasizes that Plaintiff only

alleges that they had one more interaction between when he jumped off the second

floor on November 1, 2016 (at issue in Claim Five), and when he gouged his eyes out

on December 16, 2016. (Id. at 11.) The allegations about that single visit on November

7, 2016, Defendant Taylor argues, “are insufficient to inter that . . . she was aware of




                                             38
facts indicating he was at serious risk of harming himself . . . and that she actually drew

that inference.” (Id.)

       For the reasons it identified in the preceding subsection on Claim Five, the Court

agrees. Plaintiff has not adequately alleged in Claim Ten that Defendant Taylor was

deliberately indifferent to a serious risk that he would harm himself on December 16,

2016, for purposes of Defendant Taylor’s Motion to Dismiss. Claim Ten as alleged

against Defendant Taylor must be dismissed pursuant to Rule 12(b)(6).

                                    IV.    CONCLUSION

For the foregoing reasons, the Court ORDERS:

       1. The September 18, 2018 Recommendation (Doc. # 88) is AFFIRMED AND

          ADOPTED IN PART and REJECTED IN PART.

       2. Claim One: Both Motions to Dismiss (Doc. ## 48, 66) are GRANTED to the

          extent they seek dismissal of Claim One. Claim One is DISMISSED in its

          entirety.

       3. Claim Five: Claim Five is DISMISSED in its entirety.

          a. The Sheriff’s Defendants’ Motion to Dismiss (Doc. # 48) is GRANTED to

              the extent it seeks dismissal of Claim Five as alleged against Defendants

              Contreras, Mecca, Stevens, McGurk, Levett, Pelle, and Goetz.

          b. Defendant Taylor’s Motion to Dismiss (Doc. # 66) is GRANTED to the

              extent it seeks dismissal of Claim Five as alleged against her.

       4. Claim Ten: Claim Ten is DISMISSED in its entirety.




                                            39
   a. The Sheriff’s Defendants’ Motion to Dismiss (Doc. # 48) is GRANTED to

      the extent it seeks dismissal of Claim Ten as alleged against the Sheriff’s

      Defendants.

   b. Defendant Taylor’s Motion to Dismiss (Doc. # 66) is GRANTED as to both

      Defendants Taylor and Mittleider. Defendants Taylor and Mittleider are

      dismissed from this action.

5. Claim Thirteen: The Sheriff’s Defendants’ Motion to Dismiss (Doc. # 48) is

   GRANTED to the extent it seeks dismissal of Claim Thirteen. Claim Thirteen

   is DISMISSED in its entirety.

6. The Sheriff’s Defendants’ Motion to Dismiss (Doc. # 48) is DENIED as to all

   other claims and Defendants.



DATED: March 5, 2019
                                         BY THE COURT:



                                         _______________________________
                                         CHRISTINE M. ARGUELLO
                                         United States District Judge




                                    40
